10/24/2018 Case 1:18-Cv-238 Mbert NavanjolDawenimn Gait -Re- asc ri baxerd8s07FAM REDRDBIOWGINMISZA HODGIRGSHwanKE all OT 2

oi
G M r [ | Alberto Florida Employment Attorney <an@anlawfirm.com>

Re: Case 1:18-cv-23830-FAM RE: RUBIO v. UNIVISTA HOLDINGS INC et al

1 message

Juan Carrera Law <juancarreralaw@aol.com> Mon, Oct 22, 2018 at 9:42 AM
To: Alberto Florida Employment Attorney <an@anlawfirm.com>

Mr Naranjo,

Due to the serious nature of this
matter, we cannot agree to your
request.

Juan M. Carrera, Esq.
CARRERA & AMADOR, P.A.

On Oct 19, 2018, at 6:04 PM, Alberto Florida Employment Attorney <an@anlawfirm.com> wrote:
https://mail.google.com/mail/u/07ik=87328cb4ef&view=pt&search=all&permthid=thread-f%3A16 15033274 137645799%7Cmsg-f%3A 1 615033274 137645799&simpl=msg-f%3A1615033274137645799&... 1/8
10/24/2018 Case 1:18-Cv-238 Mbert NavanjolDawcenim Gait -Re- Case rbanerd8s02FAM REDRDBIOMGINMISZAHODGIRGSHa KE AR Of 2

Any update on this?

On Thu, Oct 18, 2018 at 1:08 PM Alberto Florida Employment Attorney <an@anlawfirm.com> wrote:
Do you agree to let us file the attached Amended Complaint, correcting the names of the Defendants?

-AN

On Tue, Oct 16, 2018 at 4:20 PM Juan Carrera Law <juancarreralaw@aol.com> wrote:
Dear Mr. Naranjo,

This will confirm that pursuant to the Court’s Order Referring Case to Mediation, we agreed, during our telephone conference of
earlier today, to Neil Flaxman as the mediator in this case. It was also agreed that you would contact and coordinate with Mr.
Flaxman the scheduling of the mediation conference, for the second week of November, after 1 p.m., in the afternoon, so that we
do not run into any conflict with any morning hearings.

This will further confirm that you were advised by the undersigned that Your complaint is frivolous and lacks legal and/or factual
merit and should be dismissed. We do not wish to take up the Courts valuable time with unnecessary settlement conferences.

It was requested that you immediately dismiss the lawsuit against my clients with prejudice and agree to pay my clients
reasonable attorneys fees incurred through the date of dismissal.

We were retained by UniVista Insurance and Mr. Herrera to defend this case at our usual and customary billing rate of $450, per
hour.

Juan M. Carrera Esq.

CARRERA & AMADOR, P.A.

221 S.W. LeJeune Rd.

Third Floor

Miami, Florida 33134

Telephone (305) 441-1544

Email address: JuanCarreraLaw@aol.com

From: Alberto Florida Employment Attorney <an@anlawfirm.com>
To: JuanCarreraLaw <juancarreralaw@aol.com>
Sent: Wed, Oct 10, 2018 7:16 pm

https://mail.google.com/mail/u/07ik=87328cb4ef&view=pt&search=all&permthid=thread-f%3A 1615033274137645799%7Cmsg-f%3A 1615033274 137645799&simpl=msg-f%3A1615033274137645799%... 2/8
